Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00354-CV

                                         EX PARTE M.N.F.

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-06163
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 5, 2015

APPEAL DISMISSED

           The appellant has filed a motion to dismiss this appeal. We grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                   PER CURIAM